The founding of the United Nations 70 years ago cast light on the dark twentieth century. That was a pivotal moment for our world. It came not against a backdrop of glorious sunshine and green pastures, but amid the ruins of the Second World War with its more than 50 million graves. As the winter of the Cold War spread its frosty fingers, the mothers and fathers of the United Nations forged the foundations of a new order — an order that is not perfect, and which may never be perfect, but which has often enough protected us from relapse into the old barbarism.
Today, 70 years on, it is clear that we are again living in turbulent times. Millions of people are gravely affected by wars and violence, and more than 60 million people have fled their homes — more than at any time since the end of the Second World War.
The foundations of the United Nations are still strong, but the world order built on them has come loose from its moorings. The old balance of power is under pressure. Powerful new players have emerged on the world stage. Most serious of all, non-State actors are now increasingly responsible for war and violence. They abide by no rules — not even the minimum standards enshrined in the international law of war.
We therefore urgently need new buttresses and pillars so that the order based on the United Nations can withstand the tempests of our times. What form could these new pillars take? How should the world order of tomorrow look?
I do not think that there is a theoretical answer to that question; the only answer is a practical one. Just as the Charter of the United Nations was adopted as a bold response to war and suffering, today new pillars will be built only if States are ready to assume responsibility and work together to find concrete answers to the crises of our times — to poverty and underdevelopment, to refugees and migration, to the devastating civil war in Syria and the failing States across the arc of crisis from Libya to Afghanistan, to religious extremism and terrorism and the murderous deeds of the people who call themselves the Islamic State.
There is, however, one major difference between now and the situation 70 years ago. The world of today
15-29658 37/55

A/70/PV.22 01/10/2015
is more closely interconnected than ever before. Borders are becoming blurred. In this age of globalization, some say, the world has become a village. If that is so, then we are all neighbours, and I would advise us to act as good neighbours. We come from very different backgrounds. We have different traditions, religions, values and world views. That diversity must be respected. No world view takes precedence over any other, but I can think of no culture in which people are unaware of what it means to be a good neighbour and in which people do not appreciate living in an atmosphere of good-neighbourliness.
Nobody is investing as much hope in that spirit of good-neighbourliness today than the millions of women, men and children who have fled their homes. My country has assumed its responsibility towards them over the past months. Since the beginning of the year, we have taken in 600,000 refugees. Currently, upwards of 10,000 new refugees are arriving every day. Those statistics show that even we cannot absorb such numbers by ourselves over the long term. We need to arrive at a European solution, together with our European neighbours, as well as with our neighbours around the Mediterranean, especially Turkey.
Secondly, the relief agencies of the United Nations system — the Office of the United Nations High Commissioner for Refugees, the World Food Programme, the United Nations Relief and Works Agency for Palestine Refugees in the Near East and the Office for the Coordination of Humanitarian Affairs — all help people in need, on the spot and with no intermediaries. It is scandalous that those organizations are underfunded to the point that they have to cut food rations and medical aid. Accordingly, I met with the members of the Group of Seven and other partners the day before yesterday, and I am delighted to report that together we have raised an additional $1.8 billion, of which over $100 million will come from Germany, intended for the United Nations relief agencies. That will also help relieve the burden on the neighbouring countries in which the huge majority of refugees arrive, especially Turkey, Lebanon and Jordan. They too need our help, so that one exodus does not trigger another.
But good-neighbourliness comprises more than just humanity and compassion. Good-neighbourliness also presupposes that we agree on joint rules that we all must obey. They include respecting each other’s borders and sovereignty. That fundamental norm is still being violated, even in Europe. The European
Union unanimously condemned Russia’s annexation of the Crimea and the actions in eastern Ukraine, and we responded, not only in terms of condemnation and isolation, but also by launching a political process to defuse the conflict. The Organization for Security and Cooperation (OSCE) has played an indispensable role in that process from the outset. We want to further strengthen the OSCE as an institution for our common security when we Germans assume its chairmanship next year.
Active political responsibility is also part and parcel of good-neighbourliness. A neighbourhood in which nobody looks beyond their garden gate will not be worth living in for long. People must be vigilant, because there are many conflicts that can only be solved in concert and by means of multilateral diplomacy. While that may take time and perseverance, it works.
This past summer, the five permanent members of the Security Council and Germany concluded an agreement with Iran. After more than 10 years of negotiations, we managed to agree that Iran will never have an atomic bomb and that we can verify this. The negotiations succeeded in bringing a number of actors to the same table, including Russia and the United States of America. The negotiations have therefore proved that while neighbours may not like one another, they can still solve problems together. Indeed they must do so, if living side by side is not to become unbearable for them both.
The agreement that was reached has created common ground on which greater security can be established in the Middle East, if we persevere in our joint efforts. However, the realities are still somewhat different. In Syria, in the fifth year of the war, the slaughter knows no end. We will only put an end to it by acting together. We have to halt the brutality of Al-Assad’s dictatorship, as evinced by its use of barrel bombs and torture. We have to break the control of the Islamic State. We have to silence the guns in Syria and provide the people who live there with access to humanitarian aid.
Moreover, we also share the commons goals of preserving the territorial integrity of Syria and restoring conditions in which all ethnic and religious groups can live in peace with each other, as well as in peace with neighbouring countries. Those are goals that all the actors must believe in, whatever differences may exist between the United States of America and Russia or between Saudi Arabia and Iran.
38/55 15-29658

01/10/2015 A/70/PV.22
We already have a basis for joint action aimed at achieving those goals, as illustrated by Security Council resolution 2139 (2014). We must now implement it together with all the stakeholders as a first step towards defusing the conflict. I appeal to the stakeholders in Syria and Syria’s neighbours — but not only to them. Instead of multilateral decisions, such as those recently taken by Russia, regarding military action in Syria, we need Russia to now take political action that will advocate transition in Syria. That would be an important contribution to ending the stalemate. For that stalemate is a lethal one, which claims new lives every day.
At the risk of repeating myself, let me stress that when dealing with a humanitarian catastrophe as horrifying as the one in Syria, we are all neighbours. That is what must prompt us to crawl out of our diplomatic trenches, for there can be no military solution. Neither supposed eternal truths nor national interests must be allowed to obstruct efforts to take the first steps in defusing the conflict in Syria.
In these turbulent times, the idea of universal good- neighbourliness would be no more than a dream if there were not already an umbrella, a roof, under which universal good-neighbourliness has been practised for decades. Today we need the United Nations more than ever. We need a legitimate and responsive United Nations, and that is why Germany is campaigning for the reform of the United Nations and the Security Council. That is why we are working with others on the major global projects, on the ambitious 2030 Agenda Sustainable Development Goals (resolution 70/1), which has just been adopted and on the equally, if not more, ambitious goals to combat climate change, which we hope to adopt together at the Conference of the Parties in Paris this December.
The United Nations provides a framework, a roof, for our global endeavours. But under that roof, the work must continue at many levels. We Germans believe, first, that the way forward lies in regional cooperation in the European Union and the OSCE and in cooperation with other regional organizations, such as the Association of Southeast Asian Nations and the African Union, among others. Secondly, we are committed to re-establishing and stabilizing State structures across the arc of crisis from Libya to Iraq and Afghanistan. And thirdly, especially in our capacity as President of the Human Rights Council, we are championing the fundamental importance of human rights. For no political order can endure if the people are not secure in their rights.
In conclusion, I would like to return to the founding of the United Nations 70 years ago. As magnificent as that moment was, it also inspires a sense of great humility in me as a German, because the Charter of the United Nations was part of humankind’s response to the war and inhumanity that had originated in my country. In the seven decades that have passed since that time, Germany has been fortunate enough to be gradually and cautiously welcomed back into the heart of the international community. For that, we Germans are grateful, but we are also aware of our responsibility. When Mr. Willy Brandt became the Federal Chancellor of Germany in 1969, he said that we Germans want to be a people of good neighbours. At the time, Germany was still divided, and those words were meant as a gesture of reconciliation towards Poland, France and the other European neighbours that had suffered greatly at German hands.
Today, when a Syrian family in Berlin tells me their tale of war and expulsion, Mr. Brandt’s words take on a new meaning. Now the world has become smaller, but the crises are no fewer. It is time for us to once again reaffirm that we Germans want to be a people of good neighbours to others near and far.
